Name: 2002/674/EC: Commission Decision of 22 August 2002 recognising Slovakia as being free from Erwinia amylovora (Burr.) Winsl. et al. (notified under document number C(2002) 3121)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  natural and applied sciences;  agricultural policy;  environmental policy;  information and information processing;  agricultural activity
 Date Published: 2002-08-24

 Avis juridique important|32002D06742002/674/EC: Commission Decision of 22 August 2002 recognising Slovakia as being free from Erwinia amylovora (Burr.) Winsl. et al. (notified under document number C(2002) 3121) Official Journal L 228 , 24/08/2002 P. 0033 - 0033Commission Decisionof 22 August 2002recognising Slovakia as being free from Erwinia amylovora (Burr.) Winsl. et al.(notified under document number C(2002) 3121)(2002/674/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2002/36/EC(2), and in particular Annex III, Part B, point 1 thereof,Whereas:(1) Under Directive 2000/29/EC, plants and live pollen for pollination of: Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers., Stranvaesia Lindl., other than fruit and seeds, originating in third countries other than those recognised as being free from Erwinia amylovora (Burr.) Winsl. et al. (hereinafter: "the harmful organism") may not be introduced into certain protected zones of the Member States.(2) In 1999, Slovakia requested to be recognised as being free from the harmful organism.(3) It appears from official information supplied by Slovakia, and from information collected during a mission carried out there in April 2000 by the Food and Veterinary Office, that the harmful organism does not occur in Slovakia, and that Slovakia has maintained a strict control, inspection and testing procedure for the harmful organism.(4) It can therefore be established that there is no risk of the harmful organism spreading.(5) This Decision is without prejudice to any subsequent findings that may show that the harmful organism is present in Slovakia. The Commission will request Slovakia to supply on a yearly basis all technical information available that is necessary to assess the aforementioned situation.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Slovakia is recognised as being free from Erwinia amylovora (Burr.) Winsl. et al.The Commission will request Slovakia to supply on a yearly basis all technical information available that is necessary to assess the aforementioned situation.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 116, 3.5.2002, p. 16.